          Case 1:13-cr-00271-LTS Document 1095 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

MYRON WILBERLY,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Myron Wilberly’s pro se motion for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 1094.) The

Government is directed to file its response to Mr. Wilberly’s motion, which must include his

BOP medical records, by April 14, 2021. The Government shall file under seal any medical

records that are included in the response, and sensitive medical information may be redacted

from the response that is filed on ECF. The Government shall file the unredacted originals,

including exhibits, under seal, with a copy of this Order, in compliance with the Sealed Records

Filing Instructions located on the Court’s website, at

https://www.nysd.uscourts.gov/programs/records/sealed. A complete, unredacted courtesy copy

of the Government’s response must be provided to Defendant and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov.

                 Mr. Wilberly’s reply to the Government’s response, if any, must be filed by April

30, 2021.




WILBERLY - COMP REL SCHD ORD.DOCX                          VERSION MARCH 31, 2021                  1
        Case 1:13-cr-00271-LTS Document 1095 Filed 03/31/21 Page 2 of 2




               Chambers will mail a copy of this Order to Mr. Wilberly.



               SO ORDERED.


Dated: New York, New York
       March 31, 2021

                                                          _/s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge


Copy to be mailed to:

Myron Wilberly
Reg. No. 69980-054
FCI McKean
Federal Correctional Institution
P.O. Box 8000
Bradford, PA 16701




WILBERLY - COMP REL SCHD ORD.DOCX              VERSION MARCH 31, 2021                    2
